Exhibit 10

 

LOGO [g97770img001.jpg]

 

Exhibit 10

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1. Contract ID Code V Page of
Pages 1 7

2. Amendment/Modification No. P00421 3. Effective Date MAR 27 2008 4.
Requisition/Purchase Req. No. 08-NEX-0052 5. Project No. (if applicable) 14485

6. Issued By Code MDA906 DEPARTMENT OF DEFENSE TRICARE MANAGEMENT ACTIVITY/CM
16401 E. CENTRETECH PARKWAY AURORA, CO 80011-9066 CLAYTON SMITH 303 676-3854 7.
Administered By (if other than Item 6) Code SEE BLOCK 6

8. Name and Address of Contractor (No., Street, County, and Zip Code) HUMANA
MILITARY HEALTHCARE SERVICES, Vendor ID: 00000265 500 W. MAIN STREET DUNS:
805349198 P.O. BOX 740062 LOUISVILLE KY 40202 CAGE: 050S0 (x) 9A. Amendment of
Solicitation No.

9B. Date (See Item 11)

X 10A. Modification of Contract/Order No. MDA906-03-C-0010

10B. Date (See Item 13) August 27, 2003

Code Facility Code

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

[] The above numbered solicitation is amended as set forth in item 14. The hour
and date specified for receipt of Offers [] is extended [X] is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

12. Accounting and Appropriation Data (if required) 9708080130.1889.102000 $ US
XXX

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACT/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

(x) A. This change order is issued pursuant to: (Specify authority) The changes
set forth in item 14 are made in the Contract Order No. in item 10A.

B. The above numbered Contract/Order is modified to reflect the administrative
changes (such as changes in paying office, appropriation date, etc) Set forth
item 14, pursuant to the authority of FAR 43.103(b)

X C. This supplemental agreement is entered into pursuant to authority of: See
Block 14 below

D. Other (Specify type of modification and authority)

E. IMPORTANT: Contractor [ ] is not, [X] is required to sign this document and
return 1 copies to the issuing office.

14. Description of Amendment/Modification (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.) The purpose of
modification no. P00421 (Reference ConReq No.s 14485 and 14486) is to
incorporate Option Period V target cost and fee and to exercise Option Period V.

Block 12: Paragraph H.1. Contractor Financial Underwriting of Healthcare costs
and FAR 52.217-9, OPTION TO EXTEND THE TERM OF THE CONTRACT (Mar 2000).

See Following Pages. Except as provided herein, all terms and conditions of the
document referenced in item 9A or 10A, as heretofore changed, remains unchanged
and in full force and effect.

15A. Name and Title of Signer (Type or Print) DAVID J. BAKER PRESIDENT & CEO,
HMHS 16A. Name and title of Contracting Officer (Type or Print) JUDY F. ROSS 303
676-3754 CONTRACTING OFFICER judy.ross@tma.osd.mil

15B. Contractor/Offeror /s/David J. Baker (Signature of person authorized to
sign) 15C. Date Signed 3-25-08 16B. United States of America /s/ Judy F. Ross
(Signature of Contracting Officer) 16C. Date Signed 3-27-08

NSN 7540-01-152-8070 30-105 STANDARD FORM 30 (REV. 10-83) PREVIOUS EDITIONS
UNUSABLE Prescribed by GSA FAR (48 CFR) 53.243